Citation Nr: 0002507	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to July 1946.  
He died in May [redacted], 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and to entitlement to basic 
eligibility for dependents' educational assistance benefits.  
The appellant filed a notice of disagreement with that rating 
decision in November 1997.  In December 1997, the RO issued a 
statement of the case (SOC) to the appellant.  The appellant 
filed her substantive appeal timely in June 1998.  
Subsequently in June 1998, the RO issued to the appellant a 
supplemental statement of the case (SSOC) in which it 
addressed medical evidence that it had not discussed in its 
statement of the case.  The SSOC implied that the RO was 
treating the appeal as involving only one of the two issues 
dealt with in the July 1997 rating decision, entitlement to 
service connection for the cause of the veteran's death.  
However, the Board finds that the appellant's notice of 
disagreement placed both issues in appellate status and that 
her substantive appeal perfected the appeal as to both.  
Accordingly, both issues will be considered in this decision.

In addition, the Board notes that under 38 U.S.C.A. § 1318 
and its implementing regulation, 38 C.F.R. § 3.22, the 
surviving spouse, as well as certain children, of a deceased 
veteran may be entitled to receive dependency and indemnity 
compensation as if the cause of the veteran's death were 
service connected by demonstrating that the veteran, having 
died not as the result of his or her willful misconduct, was 
receiving or was entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) at the 
time of his or her death, compensation for a service-
connected disability that either was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death or if so rated for a lesser 
period, was so rated continuously for a period of not less 
than 5 years from the date of such a veteran's discharge or 
other release from active duty.  See 38 U.S.C.A. § 1318 (West 
1991) & 38 C.F.R. § 3.22 (1999).  The issue of dependency and 
compensation benefits under 38 U.S.C.A. § 1318 is not now 
before the Board and is not inextricably intertwined with 
that on appeal.  It is referred to the RO, which should 
review the file for possible applicability of 38 U.S.C.A. 
§ 1318. 


FINDINGS OF FACT

1.  The veteran's death certificate states that he died on 
May [redacted], 1997 and that the immediate cause of his death 
was atherosclerotic heart disease due to or as a consequence of 
heart failure.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of gunshot wound, distal third, 
right thigh, with fracture of the femur and sciatic 
paralysis, with right foot drop, evaluated as 80 percent 
disabling, and residual scar of the left arm, evaluated as 
noncompensable.

3.  The appellant has presented no competent medical evidence 
showing that the veteran's service-connected disabilities 
played any part in his death or resulted in his heart disease 
or that his heart disease was of service onset or related in 
any way to his military service.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

5.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code lacks legal merit and 
entitlement under the law.  38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the
Cause of the Veteran's Death

a.  Background

Review of the record shows that at the time of his death on 
May [redacted], 1997, the veteran had service connection for residuals 
of a gunshot wound, distal third, right thigh, with fracture 
of the right femur, and sciatic paralysis with right foot 
drop, evaluated as 80 percent disabling, and a residual scar 
from a gunshot wound to the left arm, evaluated as 
noncompensable.  The combined evaluation was 80 percent. 

Service medical records indicate in February 1945, the 
veteran received a gunshot wound to the right thigh which 
resulted in fracture of the middle third of the right femur, 
with slight overlapping of the fragments, paralysis of the 
right sciatic nerve, and muscle damage.  He was hospitalized 
from that time until June 1946.  Surgery performed in August 
1945 at the United States Naval Hospital (USNH) in Bethesda, 
Maryland revealed a divided sciatic nerve ending in scar 
tissue on the lateral side of the right leg.  The report of 
an examination conducted in June 1946 at the USNH stated the 
examiner's findings of complete sciatic paralysis, with no 
evidence of the return of function of the right leg (after a 
slight return of function after physiotherapy following the 
August 1945 surgery), no evidence of the return of intrinsic 
right foot musculature, and anesthesia of the right lower leg 
and foot.  

Service medical records also disclosed that the veteran 
complained of a preexisting internal derangement of the left 
knee joint.  The records stated that the veteran reported 
injuring the knee in 1939 and having difficulty walking or 
standing on the knee.  Service medical records were negative 
for heart or vascular abnormalities.

After service, the veteran underwent VA neurological and 
orthopedic examinations in November 1946.  The report of the 
orthopedic examination found that the veteran had normal 
extension in the right knee and flexion was limited to 35 
degrees.  He had no mobility of the right ankles and toes and 
"barely perceptible" dorsal flexion of the right foot, 
almost complete anesthesia of the right foot and leg, and 
severe restriction of active (but not passive) mobility of 
the right hip.  It was noted that the veteran had moderate 
foot drop and that he could not support himself with the 
right leg without a brace.  The report of the neurological 
examination made observations consistent with the orthopedic 
findings and set forth a diagnosis of residuals of right 
sciatic nerve paralysis.

At a January 1947 personal hearing the veteran testified that 
he had no feeling in or control of his right foot.  He 
observed that his right leg was shorter than his left.  He 
recounted that he tired easily, and sometimes would collapse, 
after walking four or five blocks and that he could not use 
his right leg at all in climbing stairs.

The veteran was afforded a VA neurological examination again 
in December 1949.  The examiner observed that the veteran 
walked with a limp and had right foot drop.  It was stated 
that examination of the lower right extremity revealed 
moderate muscle atrophy.  Range of motion in the right hip 
was described as full.  Range of motion in the right knee was 
described as full on passive motion but limited on active.  
It was stated that the right ankle was fixed at 130 degrees.  
There was anesthesia over the posterior aspect, lower two-
thirds, of the right thigh and lateral aspect of the lower 
one-third of the thigh.  Anesthesia was also over the lateral 
and posterior aspects of the right lower leg and foot 
extending to the foot where it involved the dorsal and 
plantar aspects.  The report set forth diagnoses of cicatrix 
of the skin and muscle of the lower right extremity due to 
trauma and of right sciatic nerve paralysis.

The veteran underwent a general VA compensation and pension 
examination in October 1982.  Upon X-ray of the right knee, a 
finding of osteoarthritis was made.  
X-ray of the right femur revealed the presence of fracture 
fragments and multiple metallic fragments.  Neurological 
findings pointed to a total loss of voluntary motor function 
of all muscles below the right knee or those intervated by 
the right sciatic nerve.  The latter muscles were determined 
to be completely paralyzed.  Right foot drop and the need for 
and use of a plastic splint on the right lower extremity were 
noted.  Musculoskeletal findings were consistent with the 
neurological impressions.  Muscle atrophy in, and a 
shortening of, the lower right extremity were identified. The 
cardiovascular system of the veteran was said to be normal.  
Findings were negative for circulatory deficit.

Subsequent private medical records covering a period from 
1992 to 1997 documented heart and circulatory, as well as 
gastrointestinal, disorders in the veteran.  Records 
indicated that the veteran had been admitted to a hospital in 
November 1992 having suffered an acute myocardial infarction.  
The discharge summary prepared by the physician set forth 
diagnoses of acute myocardial infarction complicated by 
congestive heart failure and hypotension; hypertension; a 
history of tuberculosis; gastrointestinal hemorrhage 
secondary to ischemic colitis; and glucose intolerance.  The 
report of an echocardiogram performed in November 1992 during 
the hospitalization stated that his left ventricle was 
impaired; specifically, there was an impression of apical 
dyskinesias with impaired ventricular function and mild to 
moderate left ventricular hypertrophy.  Also, the impression 
identified a mild dilation of the abdominal aorta and noted 
that there was no effusion and no apparent thrombus.  A 
follow-up record of the physician dated January 1993 noted 
not only the recent myocardial infarction, which was stated 
to have been accompanied by respiratory failure, but also 
severe ischemia in both lower extremities.  It stated that 
the physician did not consider the veteran a good candidate 
for vascular surgery.  Subsequent records of the physician 
spanning March 1993 through May 1996 indicated a diagnosis of 
severe obstructive cardiac disease.  The records also stated 
that the veteran had been prescribed medication for control 
of his blood pressure and leg pain.  An April 1996 aid and 
attendance examination diagnosed congestive heart failure and 
gout.  A May 1996 treatment note implied an assessment on the 
part of the physician that the veteran was susceptible to 
congestive heart failure. 

In August 1997, the RO received an April 1997 letter from 
J.R. Hobson, Jr., M.D. indicating in pertinent part that the 
veteran was hospitalized in January 1997 for surgery in 
consequence of a ruptured abdominal aortic aneurysm. 

In December 1997, the RO received an undated medical opinion 
from Asa Q. Hatfield, Jr., M.D.  Dr. Hatfield stated that the 
veteran had coronary artery disease and that one treatment 
for this disease would be daily exercise to strengthen his 
heart and to control his cholesterol level.  He also remarked 
that cholesterol problems would contribute to coronary artery 
disease.  Dr. Hatfield concluded "[w]e could have been more 
aggressive in the treatment of [the veteran's] heart disease 
had he not had this disability."

In January 1998, a letter was received from the appellant's 
daughter on behalf of the appellant's claim.  She indicated, 
in pertinent part, that the veteran's death certificate 
indicated that he died due to his heart, but it was her 
feeling that his leg contributed to his death because the 
circulation in the leg was "awful" and he was unable to get 
any exercise because he was confined to a wheelchair.

b.  Analysis

The primary theory of entitlement to service connection for 
the veteran's cause of death advanced by the appellant and 
her representative depends upon the proposition that the 
right thigh and sciatic nerve condition of the veteran 
prevented him from obtaining proper exercise.  It is argued 
that lack of proper exercise both undermined the general 
health of the veteran and deprived him of the specific 
cardiovascular benefits of exercise, thereby contributing to 
his death from heart disease. 

When any veteran dies after December 31, 1956 from a service-
connected or compensable disability, dependency and indemnity 
compensation shall be payable to the veteran's surviving 
spouse, children, and parents subject to other applicable 
statutory provisions.  See 38 U.S.C.A. § 1310 (West 1991).  
The claimant must demonstrate evidence that a disability 
incurred or aggravated by service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from the date of 
determination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to disease so diagnosed when the evidence warrants 
direct service connection.  The presumptive periods of the 
statute in the Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d) (1999).

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

In order that a claim for benefits for service-connection for 
the cause of the veteran's death be maintained, the evidence 
of record must show that the claim is well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Johnson v. Brown, 8 
Vet. App. 423 (1995).  That is, the evidence must show that 
the claim is at least plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1991).  
Mere allegations will not well ground the claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Unless the Board finds 
that the claim is well grounded, it has no jurisdiction to 
proceed to adjudicate its merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

In order to render a claim for service connection well 
grounded, the evidence of record must show: a current 
disability; the incurrence (or, in the case of preexisting 
conditions, the aggravation) of an injury or disease during 
service or an applicable post-service presumptive period; and 
a causal nexus between the in-service injury or disease and 
the current disability.  Caluza,7 Vet. App. 498.

In a claim seeking entitlement to service connection for the 
cause of death of a veteran, the first requirement of well-
groundedness, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).  Although evidence, 
unless not credible on its face, will be accepted as true for 
the purpose of determining whether the claim is well 
grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
incompetent evidence will not be considered.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).   The incurrence or aggravation 
of an injury or disease during service (if not already 
established by a prior grant of service connection for the 
condition causing death) may be supported by competent lay 
evidence where the issue is factual in nature, such as 
whether an incident or injury occurred in service.  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required. See Grottveit, 5 
Vet. App. 91.  The third element of a well grounded claim, a 
causal nexus between the condition incurred or aggravated in 
service and the current disability resulting in death, 
requires a determination of medical causation or etiology.  
The record must contain medical evidence in the form of an 
opinion by a physician or other medical expert that this 
nexus exists.  See Caluza, 7 Vet. App. at 506.  Lay testimony 
standing alone will not be sufficient evidence of this or any 
other medical proposition required to be shown in a well-
grounded claim.  See Voerth v. West, 13 Vet. App. 117 (1999).

In the instant case, there is no evidence, other than the 
appellant's and her daughter's contentions, that shows a 
relationship between the veteran's service-connected 
disabilities and the veteran's death.  Although they claim 
that the veteran's service-connected residuals of a gunshot 
wound of the right thigh in whole or in part contributed to 
his death, these statements alone are not sufficient to 
render the claim well grounded.  Neither the appellant nor 
her daughter is a physician and, therefore, they are not 
competent to give a credible opinion on a medical question 
such as this.  The Court has held that lay persons cannot 
provide assertions where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  (Also see 
Moray v. Brown, 5 Vet. App. 211 (1993) wherein the Court 
commented that lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim.)  The medical evidence of record indicates the veteran 
actually died as a result of atherosclerotic heart disease, 
which had no association with service.  Since there is no 
medical evidence to show the presence of atherosclerotic 
heart disease in service or within the presumptive period or 
otherwise relating heart disease to service, and there has 
been no medical evidence submitted which tends to show that 
the veteran's service-connected disabilities played any role 
in his death, the claim for service connection for the cause 
of the veteran's death lacks plausibility and as such is not 
well grounded.  Therefore, service connection for the cause 
of the veteran's death is not warranted.



II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under 
Chapter 35, Title 38, United States Code

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that the appellant's 
claim lacks legal merit.  Therefore, the claim must be denied 
and the appeal terminated.

Under Chapter 35, Title 38, United States Code, the surviving 
spouse or certain other dependents of a veteran will have 
basic eligibility for dependents' educational assistance 
benefits if:  (a) the veteran (1) was discharged from service 
under conditions other than dishonorable, or died in service, 
and (2) had a permanent total service connected disability, 
or (3) had a permanent total service-connected disability at 
the date of his or her death, or (4) died as a result of 
service-connected disability, or (5) is on active duty as a 
member of the Armed Forces and now is, and, for a period of 
more than 90 days has been, listed by the Secretary as 
missing in action, captured in the line of duty by a hostile 
force, or forcibly detained or interned in the line of duty 
by a foreign Government or power; and (b) the service-
connected disability or death was the result of active 
service.  38 C.F.R. § 3.807 (1999).  

The Board notes that at the time of his death, the veteran 
had service connection for residuals of a gunshot wound to 
the distal third of the right thigh, with fracture of the 
right femur, and sciatic paralysis with right foot drop, with 
an 80 percent evaluation, as well as for a residual scar from 
a gunshot wound to the left arm, with a noncompensable 
evaluation.  However, the record does not show that the 
veteran died in service, had a permanent and total service-
connected disability at the time of his death, or died as the 
result of a service-connected disability.  Furthermore, in 
this decision, the Board has denied service connection for 
the cause of the veteran's death.  Therefore, the criteria 
for basic eligibility set forth in 38 C.F.R. § 3.807 have not 
been met.

In a case in which the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In this matter, the law, and not the 
evidence, is dispositive.  Therefore, the appellant's claim 
of entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is denied and the appeal terminated.


ORDER

As a well-grounded claim has not been presented, service 
connection for the cause of the veteran's death is denied.

The appellant's claim of entitlement to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code is denied, and the appeal is 
terminated.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

